Scott, J.:
The defendants were convicted in the Court of Special Sessions of the crime of petit larceny by means of false pretenses, the claim being that they had induced the complaining witness, an apparently ignorant woman, to advance $25 upon the security of two earrings which they falsely and fraudulently represented to be worth $400, whereas in fact and truth the said earrings were not worth $400 or even $25.
The representations were fully proven and the earrings were produced in court, but no evidence whatever was given as to their value. The crime, therefore, was not proven for it was essential in order to establish it that the People should show not only the making of the representations, but their falsity. The objection was timely made by the defendants’ counsel, but was overruled and ignored by the court.
It may be that the defendants were guilty, as the district attorney insists, but to justify their conviction it was essential that some proof should be given of each essential element going *182to constitute the crime for which they were- tried. This was not done.
The judgment of conviction must, therefore, be reversed and a new trial granted.
Ingraham, P. J., McLaughlin, Laughlin and Dowling, JJ., concurred.
Judgment reversed and new trial ordered. Order to be settled on notice.